Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).
           Claim 13, “a computer-readable storage medium comprising” are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se.  See MPEP 2106(I). Hence, adding the limitation of “non-transitory computer-readable medium” would resolve this issue.
DETAILED ACTION
Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-7, 9-16 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boveja et al (Patent. No.: U.S. 10,413,185 B1) in view of Ibarz et al (U.S. Pub No: 2011/0091087 A1). 
           Regarding claim 1, Boveja discloses a method comprising: introducing a composition into an esophagus (see columns 5, line 44 through column 6, line 3, for cryoballoon ablations, as shown in conjunction with FIG. 1D, at the beginning of the procedure (step 450), the patient is connected to the fluoroscopy and/or medical imaging based mapping step 452. Generally, an esophageal probe is placed at the appropriate level of the esophagus for measuring esophageal temperature (steps 454 & 456) and connected to the mapping system. In one embodiment the temperature monitoring is part of the current mapping system. In another embodiment, the temperature monitoring is separate from the current mapping system, and may utilize a separate system available in the procedure room such as a separate cardiac monitoring/recording system, or a separate stand-alone temperature monitoring system. In the setup of the Mapping System 458, fluoroscopy and/or medical images (e.g. intracardiac echo or ICE) are acquired into the mapping system (step 464), as well as, patient's electrical signals (both intracardiac and surface EKG) as shown in step 460. Esophageal temperature is also acquired into the Mapping System 
           Also column 35, lines 33-53, in one aspect of this disclosure, the image source may be 3D intracardiac echocardiography (ICE) 81. 2D ICE only provides a slice through an individual pulmonary vein ostium, which makes it difficult to assess true anatomic extent in 3D space, and obtaining 3D ICE anatomical images could reduce procedure time. 3D ICE has been used in imaging the esophagus as a complementary tool to 2D ICE during ablation procedures. The Sequoia ultrasound system (Siemens Medical Solutions) is equipped with SoundStar.RTM. 3D diagnostic ultrasound catheter. Similar to 2D procedures, the catheter is inserted into the femoral vein and advanced into the right atrium. ICE imaging assists transseptal catheterization and positioning of the mapping/ablation catheter at the pulmonary vein ostia. This system also measures ostial blood flow before and after ablating lesions. 3D ICE provides complemental information to 2D ICE in that it can include additional anatomical detail and accurate spatial location of the lumen anterior and posterior wall (LAPW), which can aid in locating structures such as the esophagus. 2D ICE can also provide this information; however it requires 3D reconstruction, adding time to the procedure.
           Also column 8, line 63 through column 9, line3, in another aspect of the disclosure, the medical images utilized are one or more from a group comprising of, stored fluoroscopy image, stored fluoroscopy video, recorded high resolution fluoroscopy with contrast medium (dye) injection, CT images, MRI images, ultrasound images, 3D fluoroscopy models, electrical 
           obtaining an image of said esophagus using a sensor disposed within a portion of a heart proximate to said esophagus (see column 5, lines 3-6, ICE Ultrasound 560, CT images 562, MRI 564 images and others 565. Other images 565 may include computer model of a chamber created with the use of sensors, or with ultrasound based catheters.
           Also column 35, lines 33-53, in one aspect of this disclosure, the image source may be 3D intracardiac echocardiography (ICE) 81. 2D ICE only provides a slice through an individual pulmonary vein ostium, which makes it difficult to assess true anatomic extent in 3D space, and obtaining 3D ICE anatomical images could reduce procedure time. 3D ICE has been used in imaging the esophagus as a complementary tool to 2D ICE during ablation procedures. The Sequoia ultrasound system (Siemens Medical Solutions) is equipped with SoundStar.RTM. 3D diagnostic ultrasound catheter. Similar to 2D procedures, the catheter is inserted into the femoral vein and advanced into the right atrium. ICE imaging assists transseptal catheterization and positioning of the mapping/ablation catheter at the pulmonary vein ostia. This system also measures ostial blood flow before and after ablating lesions. 3D ICE provides complemental information to 2D ICE in that it can include additional anatomical detail and accurate spatial location of the lumen anterior and posterior wall (LAPW), which can aid in locating structures such as the esophagus. 2D ICE can also provide this information; however it requires 3D reconstruction, adding time to the procedure.
           Also column 23, lines 17-30, in one aspect of the disclosure, any esophageal temperature probe may be used. In one embodiment, the esophageal probe may have one thermistor or thermocouple (sensor). In another embodiment, the esophageal probe may have more than one 
           creating a three-dimensional ("3-D") esophageal representation using said image; superimposing said 3-D esophageal representation onto a 3-D left atrial representation (see abstract, methods and system for atrial fibrillation ablations utilizing cardiac mapping based on medical image(s). The method and system also adapted for any balloon based catheters including cryoballoon catheter, laser balloon catheter, or "hot balloon" catheter, as well as circular catheters. The methods and system includes overlaying of two or more images on top of each other (where the images are of various types) and aligning the images, where the transparency between the images can be adjusted as an aid for optimal placement of the balloon based catheters or circular catheters. 3D volumetric Tags and markers are also placed on 3D images such as CT and MRI images which are indicative of where the tissue has been ablated. The method and system also comprises the ability to monitor esophageal temperature, and to activate alarms and/or energy delivery interrupt based on pre-determined esophageal temperature parameters.
           Also column 25, lines 39-62, since the CARTO mapping system is not an imaging technique, fluoroscopy is initially used to establish orientation by using generally known anatomic locations in the heart as references for the later creation of the model of the mapped 
           Also column 34, lines 6-34 in one aspect, the image source may be 3D echocardiography 81 which allows imaging and analysis of cardiovascular structures as they move in time and space, thus creating possibility for creation of four-dimensional (4D) data sets (i.e., 3D and real time). Advances in computer and transducer technologies, especially the fully-sampled matrix array transducer, have permitted real-time 3D image acquisition and display. Generally, real-time 3-D TEE-rendered visualization of the left atrium (LA) and pulmonary veins (TVs) provides unparalleled anatomic and functional information that will find additional application in clinical and surgical decision-making. The application of real-time 3-D echo in CRT, stress echocardiography, myocardial perfusion imaging and write hard evaluation are all evolving rapidly and are potential for tall grounds for translational research. The novel technology of 3-D speckle tracking, which makes possible the extension of robust strain-derived information to 3-D, has application in a variety of conditions. Real-time 3-D echo also opens exciting avenues by allowing custom made 4D applications, which added dimension of time to existing 3-D data sets. 3D echo has great potential and will compliment and likely compare favorably with the quantitative ability of cardiac MRI (discussed later). The superior temporal resolution of echocardiography offers unique advantages for this purpose. Combining the greater temporal resolution of 3-D echo with the excellent spatial resolution of MRI (or CT) may yield imaging data set with unsurpassed anatomic and physiological information, an approach called "fusion imaging".
           Finally, column 45, lines 27-38, in one aspect shown with FIG. 44, a sensor based model 
           and determining a correspondence between said 3-D esophageal representation and said 3-D left atrial representation (see column 16, lines 29-39, in this disclosure, cardiac mapping is defined and used as a guide for physicians to utilize during the cardiac ablation procedure, which includes making maps, guiding physicians to the optimal placement of the catheters, utilizing various types of medical images or a combination of medical images. Cardiac mapping also utilizes the patients electrical signals derived both from surface EKG and various electrode pairs of the intracardiac catheters. Frequently in cardiac mapping a patients electrical activity is superimposed on medical images (or combination of medical images) or a derived computer model of the geometry of the heart).
           However claim 1, regarding limitation of “introducing a composition (contrast medium dye) into an esophagus”.
           Boveja discloses a method comprising (see columns 5, line 65 through column 6, line 3, the role of the mapping system is to help place the cryoballoon catheter or other balloon based catheter in the appropriate location within the left atrium and around pulmonary veins. To this end, high resolution images are recorded in the system with contrast medium ("dye") injections. 
           Also column 16, line 66-67, in this disclosure, cardiac mapping is defined and used as a 
           But does not explicitly state “composition (is radiocontrast agent as stated in specification) into an esophagus”.
           On the other hand Ibarz, in the same field of “three-dimensional esophageal, using of intracardiac echocardiography (ICE) discloses, (see page 1, paragraph, [0010] the subject may be orally administered a “radiocontrast agent” prior to the acquisition of the first X-ray image and the second X-ray image. The three-dimensional model of the esophagus may be generated from at least two images taken under different viewing angles of the radiocontrast as it coats the interior lining of the esophagus). 
           Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Boveja invention according to the teaching of Ibarz because to combine, the esophageal probe, and the Intracardiac Echocardiography (ICE) imaging of the esophagus in relation to the left atrial 3D representations, and CARTO mapping as taught by Boveja with the further teachings of Ibarz of the oral administration of a radiocontrast agent (composition) into the esophagus with a probe that is used generate a 3D fluoroscopic image of the esophagus would provide for an improved method of imaging an esophageal region and its 
           Regarding claim 3, Boveja discloses, wherein said composition further comprises a radiocontrast agent (see columns 5, line 65 through column 6, line 3, the role of the mapping system is to help place the cryoballoon catheter or other balloon based catheter in the appropriate location within the left atrium and around pulmonary veins. To this end, high resolution images are recorded in the system with contrast medium ("dye") injections.
           But does not explicitly state “comprises radiocontrast agent”.
           On the other hand Ibarz, in the same field of “three-dimensional esophageal, using of intracardiac echocardiography (ICE) discloses, (see page 1, paragraph, [0010] the subject may be orally administered a “radiocontrast agent” prior to the acquisition of the first X-ray image and the second X-ray image. The three-dimensional model of the esophagus may be generated from at least two images taken under different viewing angles of the radiocontrast as it coats the interior lining of the esophagus). 
           Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Boveja invention according to the teaching of Ibarz because to combine, “ the esophageal probe, and the Intracardiac Echocardiography (ICE) imaging of the esophagus in relation to the left atrial 3D representations, and CARTO mapping as taught by Boveja with the further teachings of Ibarz of the oral administration of a radiocontrast agent (composition) into the esophagus with a probe that is used generate a 3D fluoroscopic image of the esophagus would provide for an improved method of imaging an esophageal region and its position in relation to the left atrium.
           Regarding claim 4, Boveja discloses the method of claim 1, wherein generating said 3-D esophageal representation comprises: tracing at least a portion of said esophagus within said 
           Regarding claim 5, Boveja discloses the method of claim 1, wherein said correspondence is a radial distance between a posterior wall of a left atrium of said heart and an anterior wall of said esophagus, a lateral position of said esophagus relative to said posterior wall of said left atrium, or a combination thereof (column 6, lines 36-67, the posterior wall of the left atrium is particularly targeted for ablation because the pulmonary veins enter the atrium at this area of the left atrium, encircling the pulmonary veins with continuous rings of lesions in this procedure. The esophagus may however be, in a position so as to overlie one or more of these circles, thereby making the desired encirclement difficult or impossible. A significant and lethal complication of atrial fibrillation ablation is the accidental creation of an atrial esophageal fistula following the development of lesions on the posterior wall of the left atrium. Because the esophagus is generally in close position to the posterior wall of the left atrial, thermal injury may be communicated to the esophageal wall resulting in disruption of the wall and formation of the atrial esophageal fistula. Thermal esophageal lesions are believed to be precursors of fistula formation. Post ablation esophageal wall changes (erosion or ulceration) are reported to occur in up to 47% of patients. Such a monitoring method and system of real time temperature monitoring can detect rapid esophageal heating during radiofrequency ablation, or cooling during cryoablation. Although the pathophysiology of left atrial-esophageal (LA-Eso) fistula formation is not fully understood, it is clear that thermal injury to the esophagus during ablation of the left 
           Also column 38, lines 37-49, the mapping system of the current disclosure is designed to facilitate the balloon based catheter ablation procedure by providing an actual patient's cardiac image based mapping system, as opposed to sensor based geometry on a computer model. These medical images may include any combination of images including Fluoroscopy, Ultrasound, Intra-cardiac Echo (ICE), Computed Tomography (CT), Magnetic Resonance Image (MRI) or any other type of medical images. A combination of medical images may also be used for example a combination of fluoroscopy and ICE may be used, or any other combination of medical images may be used. The general concept of the mapping system is shown in conjunction with FIGS. 1A, 1B, 1C and 28).
           Regarding claim 6, Boveja discloses the method of claim 1, wherein obtaining said image comprises: directing ultrasonic energy towards the esophagus via a left atrium wall of said heart (see claim 1, also column 31, lines 13-31, in one aspect of the disclosure, one or more imaging 
           Also column 35, lines 33-52, in one aspect of this disclosure, the image source may be 3D intracardiac echocardiography (ICE) 81. 2D ICE only provides a slice through an individual pulmonary vein ostium, which makes it difficult to assess true anatomic extent in 3D space, and obtaining 3D ICE anatomical images could reduce procedure time. 3D ICE has been used in imaging the esophagus as a complementary tool to 2D ICE during ablation procedures. The Sequoia ultrasound system (Siemens Medical Solutions) is equipped with SoundStar.RTM. 3D diagnostic ultrasound catheter. Similar to 2D procedures, the catheter is inserted into the femoral vein and advanced into the right atrium. ICE imaging assists transseptal catheterization and positioning of the mapping/ablation catheter at the pulmonary vein ostia. This system also 
           Regarding claim 7, Boveja discloses the method of claim 1, further comprising: introducing a radiocontrast agent into said esophagus; and obtaining a fluoroscopic image of said esophagus (see claim 1, also column 7, lines 46-60, the current disclosure discloses methods and system for atrial fibrillation “ablations utilizing a fluoroscopy” medical image(s) based cardiac mapping system, which is also adapted for balloon based catheters including cryoballoon catheter. The method and system incorporates overlaying two or more sets of images on top of each other where the transparency between the images can be adjusted as an aid in the optimal placement of the balloon based catheters. Further, tags and markers are also placed on fluoroscopic and/or other medical images indicative of where the tissue that has been ablated. The method and system also optionally comprises the ability to monitor esophageal temperature, and to activate alarms and/or energy delivery interrupt based on pre-determined esophageal temperature parameters).
           Regarding claim 10, Boveja discloses the method of claim 1, further comprising: obtaining fluoroscopic image data of said esophagus enhanced with a radiocontrast agent; and validating said correspondence between said 3-D esophageal representation and said 3-D left atrial representation using said fluoroscopic image data (see claim 1, also column 32, lines 31-53, as shown in FIG. 27, medical imaging signals can be obtained from a variety of sources and imaging modalities, and can be combined with an overlap or side-by-side. Also shown in 
           Regarding claim 11, Boveja discloses the method of claim 10, wherein said fluoroscopic image data is generated via fluoroscopy of a duration selected from the group consisting of: five seconds or less, one second to two seconds or less, and less than one second (see column 9, line 56 through column 10, line 4, the method and system of this disclosure also comprises a computer with software configured and programmed to set one or more alarms and/or computer based interrupt (shut-off) based on pre-selected levels during a cardiac ablation procedure, more specifically an atrial fibrillation procedure. Such levels can be, but not limited to, elevation in temperature level(s), or time duration of such elevation of temperature levels. The physician may select the level(s) or settings of one or more variables to suit individual patient needs. The method is configured to either set off alarm(s) or shut off the energy for the procedure or both. The baseline temperature, elevation in temperature level(s), or time duration or delay of such elevation of temperature levels have a range for the physician to select from. The range for duration may be from “milli-seconds to several seconds”.
           Also column 39, lines 7-23, in fluoroscopy high image quality is obtained by increasing radiation dose level. In the typical workflow of the method, highest resolution setting (Cine loop -30 frames/sec) is used for the recording. In addition, a contrast medium or "dye" is injected for the recording. The combination of highest exposure and contrast medium injection provides a high quality image which clearly delineates the left atrium (LA) and pulmonary vein(s) anatomy. The high resolution recording will generally be very brief so the patient is exposed to the high 
           Regarding claim 12, Boveja discloses the method of claim 11, wherein said composition comprises: one or more echo contrast agents and one or more viscosity agents; one or more echo contrast agents and one or more carrier solutions; one or more echocontrast agents, one or more viscosity agents and one or more carrier solutions; one or more echocontrast agents and one or more radiocontrast agents; one or more echocontrast agents, one or more radiocontrast agents and one or more carrier solutions; one or more echocontrast agents and one or more coating agents; or one or more echocontrast agents, one or more coating agents and one or more carrier solutions (see claim 1, also columns 5, line 65 through column 6, line 3, the role of the mapping system is to help place the cryoballoon catheter or other balloon based catheter in the appropriate location within the left atrium and around pulmonary veins. To this end, high resolution images are recorded in the system with contrast medium ("dye") injections. 
           Also column 16, line 66-67, in this disclosure, cardiac mapping is defined and used as a guide for physicians to utilize during the cardiac ablation procedure, which includes making maps, guiding physicians to the optimal placement of the catheters, utilizing various types of medical images or a combination of medical images. Cardiac mapping also utilizes the patients electrical signals derived both from surface EKG and various electrode pairs of the intracardiac catheters. Frequently in cardiac mapping a patients electrical “activity is superimposed” on medical images (or combination of medical images) or a derived computer model of the geometry of the heart).
           With regard to claims 2, 9, 13-16 and 18-20, the arguments analogous to those presented above for claims 1, 3, 4, 5, 6, 7, 10, 11 and 12, are respectively applicable to claims 2, 9, 13-16 .  

Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
February 22, 2021